DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application. 
The information disclosure statement submitted on 11/24/2020 has been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Emphasis added. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract filed on July, 31, 2020 contains over 150 words. The abstract must be at most 150 words. 
	Appropriate correction is required. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “software that configures each of a plurality of mobile computing devices for enrollment,” “enrollment configures the plurality of mobile devices to transmit…,” and “completion of enrollment configures the plurality of mobile devices as enrolled…” in claims 1-20. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 recite at least “software that configures each of a plurality of mobile computing devices for enrollment,” “enrollment configures the plurality of mobile devices to transmit…,” and “completion of enrollment configures the plurality of mobile devices as enrolled…” in claims 1-20.
The Specification is not clear in reciting the appropriate structure associated with the above claim limitations at issue linked to enrollment of the mobile devices. 
To potentially overcome the rejection, the claims could be amended by removing the structure in the claims directed to the at least one processor; in claims 1-18. For example, the “at least one processor” could be referred to as the “information managing system” (IMS) and claims 1-17 can be directed to what the “information managing system” does. By removing the structure claims 1-18 can recite all limitations from the IMS perspective only. The IMS would instead be recited as: 
receiving, from a plurality of mobile devices, OEM and merchant information, etc. 
in response to receiving the above / necessary information, the IMS registers / enrolls the plurality of mobile devices, wherein the enrollment results in the plurality of mobile devices operating as the point of sale terminal.  
Per claims 19-20, the claims can be amended by reciting the appropriate Beauregard language that results in the at least one processor of the IMS to perform the claimed limitations. The claim limitations all being recited in the same manner as in claim 1, wherein the IMS is recited as carrying out all the claim limitations positively. 
The above Examiner proposed amendment is only provided to help expedite prosecution. It is not intended to overcome all possible issues with the claims. Applicant is encouraged to reach the Examiner for an interview if necessary to help with advancing the Application.
All dependent claims are rejected for mere dependence on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “software that configures each of a plurality of mobile computing devices for enrollment,” “enrollment configures the plurality of mobile devices to transmit…,” and “completion of enrollment configures the plurality of mobile devices as enrolled…” in claims 1-20 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear what the structure is that causes the software to perform the limitations as noted above. Software cannot perform anything. Software must be executed by a processor to cause the processor to perform operations in the software. Therefore, it is not clear which of the adequate structure / software recited in the Specification is linked to the limitations at issue.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	The Examiner proposes amending the claims as noted above under 35 U.S.C. 112(a) to potentially overcome the rejection. 
	For purposes of examination, any teaching of a device capable of registering other devices as being able to execute a transaction (i.e. operate as point of sale terminals), will be determined as reading on the claim limitations. 
	All dependent claims are rejected for mere dependence on the rejected claims. 

Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, and 19, the claims are directed to a method and a system. However, the claims are unclear because the scope of the claims is ambiguous. The claims recite limitations directed to what “at least one processor” does; i.e. first entity. The claims then recite limitations carried out by “a plurality of mobile computing devices;” second entity. Claims 1 and 19 do not clearly capture the scope as comprising both entity one and entity two nor do claims 1 and 19 capture the scope of only entity 1.
For purposes of examination, any teaching of a single entity performing the claim limitations will be determined as reading on the claim limitations. 
All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 
Per claims 1 and 19, the claims recite “the enrolled mobile computing device.” It is not clear whether “the enrolled mobile computing device” is the same or different than the “a enrolled mobile computing device” and a “plurality of mobile computing devices as enrolled computing devices.” 
To potentially overcome the rejection, the Examiner suggests amending the claims to recite “a enrolled mobile computing device from the plurality of enrolled mobile computing devices” in limitation “b)” and  “the enrolled mobile computing device from the plurality of enrolled mobile computing devices” in the last limitation of the independent claims. 
Claim 3 also recites “enrolled mobile computing devices.” The claim is rejected under the same rational as above.
Claim 11 recites “enrolled mobile computing device.” The claim is rejected under the same rational as above.
All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 
Per claim 3, the claim recites “a plurality of merchants associated with enrolled mobile computing devices…” the claim depends from claim 1, which does not recite “a plurality of merchants” nor does the claim recite the enrolled devices being linked to a plurality of merchants. Claim 1 recites “a respective merchant” and “a merchant.” 
As a result, it is not clear how the plurality of merchants associated with the enrolled mobile computing devices are tied to the “respective merchant” and the “merchant.” It is not clear whether the recited merchant in claim 3 is the same or different than the respective merchant and the merchant in claim 1. 
Claim 11 recites “a respective merchant.” Claim 1 recites “a respective merchant” and “a merchant.” It is not clear whether the “a respective merchant” in claim 11 is the same or different than the “a respective merchant” in claim 1.
Per claims 14-18, the claims are directed to the “predetermined service provider.” Because the claims are directed to the at least one processor and what the at last one processor does, claim 14-18 are outside the scope of the claims. As a result of claims 14-18 being directed to an entity that is outside the scope of the claims, the claims are rejected.
Claims 14-18 may be amended from the perspective of the at least one processor in order to potentially overcome the rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of sending an approval of a transaction based on the exchange of data causing a transaction to be processed without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. The claims capture fundamental economic principles or practices including mitigating risk. Merely provisioning a device to process a transaction in response to receiving transaction data/payload highlights the essence of fundamental economic principles. The securing of transaction data using encryption further highlights the mitigation of risk. The claims as a whole capture carrying out a transaction, wherein data is received, and analyzed in order to advance the transaction. 
Claim 1, in pertinent part, recites: 
A method… the method comprising: 
a) providing… software that configures each of a plurality of mobile computing devices for enrollment…
i) transmit… at least a respective original equipment manufacturer (OEM) device credential; and 
ii) transmit… merchant information representing an identification of a respective merchant associated with a respective mobile computing device, and at least one preference associated with the respective merchant, wherein completion of enrollment configures the plurality of mobile computing devices as enrolled mobile computing devices; 
b) receiving… a transaction payload including transaction information representing at least i) a transaction initiated between a merchant and a customer, ii) an identification of the merchant, iii) an amount of the transaction, and iv) a transaction account associated with the customer, wherein the transaction payload is encrypted using at least the OEM device credential; 
c) decrypting… the transaction payload using at least the OEM device credential; 
d) validating… information in the transaction payload with information received from an issuer of the transaction account; 
e) encrypting… the transaction payload using an issuer credential that is associated with the issuer; 
f) routing… the transaction payload that is encrypted with the issuer credential to a device associated with the issuer; 
g) receiving… approval of the transaction; and 
h) transmitting… approval information to the enrolled mobile computing device for notifying the merchant that the transaction is approved.
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: mobile computing device, point of sale terminal, at least one processor, software, plurality of mobile computing devices, encrypting and decrypting, routing via a predetermined payment service provider, a device associated with the issuer, memory, instructions, and at least a respective original equipment manufacturer (OEM) device credential. The additional elements are recited at a high level of generality, wherein the claims merely amount to an abstract idea that is implemented using generic computers, performing generic computer functions such as sending / receiving data, analyzing data, and based on the analyzing approving data to cause a transaction to be approved. More importantly, the additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite the following additional elements: Accessing a database, Mastercard payment gateway services, security services include at least one of tokenization, authentication, and fraud management. However, the additional element further describe the abstract idea. The additional element, at best, merely automates the abstract idea. They are also recited at a high level of generality, capturing generic computer functions such as displaying data, generating data, and sending data. The additional elements do not result in a practical application. These elements are not sufficient to amount to significantly more than the judicial exception as discussed above.
The claims are not patent eligible. 


Prior Art

International Publication WO 2015/175696 to Ramaseshu teaches methods, apparatuses, and systems for processing transactions using a master applet on a mobile device. One embodiment of the invention is directed to a method comprising a master applet associated with a mobile application of a mobile device determining available applications on a mobile device, displaying the available applications to a user, and receiving a selection of one of the available applications from the user. The method further comprises obtaining encrypted credentials from the selected application, generating an encrypted payload including the encrypted credentials and transaction data using a master applet encryption key associated with the applet, and sending the encrypted payload to a processor computer. The processor computer decrypts the encrypted payload using a master applet decryption key, decrypts the encrypted credentials using a selected application decryption key, and uses the decrypted credentials and transaction data to initiate a transaction.
Reference further teaches sending an "authorization request message" to a payment processing network and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account. The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account. An authorization request message may also comprise additional data elements corresponding to "identification information" including, by way of example only: a service code, a CW (card verification value), a dCW (dynamic card verification value), an expiration date, etc. An authorization request message may also comprise "transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction. The authorization request message may also include other information such as information that identifies the access device that generated the authorization request message, information about the location of the access device, etc.
Although Ramaseshu teaches using transaction techniques similar to those in the instant Application, the claims recite limitations, which are not found in the teachings of Ramaseshu. For instance, the instant claims recite the following claim limitations which are not taught by Ramaseshu:
i) transmit, to the at least one processor, at least a respective original equipment manufacturer (OEM) device credential; and ii) transmit, to the at least one processor, merchant information representing an identification of a respective merchant associated with a respective mobile computing device, and at least one preference associated with the respective merchant, wherein completion of enrollment configures the plurality of mobile computing devices as enrolled mobile computing devices; b) receiving, by the at least one processor from an enrolled mobile computing device, a transaction payload including transaction information representing at least i) a transaction initiated between a merchant and a customer, ii) an identification of the merchant, iii) an amount of the transaction, and iv) a transaction account associated with the customer, wherein the transaction payload is encrypted using at least the OEM device credential; c) decrypting, by the at least one processor, the transaction payload using at least the OEM device credential; d) validating, by the at least one processor, information in the transaction payload with information received from an issuer of the transaction account; e) encrypting, by the at least one processor, the transaction payload using an issuer credential that is associated with the issuer.

U.S. Patent Application Publication 2020/0213101 to Zimmerman et al. teaches using device information in relation to transaction information in order to settle a transaction using a mobile device. The reference also teaches using encryption and signature techniques when sending and receiving data between devices. Security / encryption techniques include using keys that are secured in a subscriber identify module. 

Zimmerman fails to cure the deficiencies of Ramaseshu. 

Further non-patent literature and foreign searches failed to yield any teachings that would amount to the rejection of the claims. The references cited and not relied upon also fail to teach the claim limitations as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        09/09/2022